Motion for consolidation granted insofar as to permit the appeals to be heard in one appeal book, without duplication of printing, and to be argued or submitted at the same time, on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before *816September 8, 1959, with notice of argument for the October 1959 Term of this court, said appeals to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.